Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Amendments to the Claims
	Please amend claims 2, 4-5, 9, 16, and 18 as follows:
2. (Currently Amended) The method of claim 1, wherein the one or more previous documents comprises documents existing locally within a memory associated with a processor implementing the method

4. (Currently Amended) The method of claim 1, wherein the method further comprises creating a similarity index for the one or more previous documents, the similarity index being a mapping of a document identifier for each document from the one or more previous document against documents identifiers of one or more previous documents with similar domain label.

5. (Currently Amended) The method of claim 4, further comprising retrieving, based on the similarity index, one or more similar documents against an input document.

9. (Currently Amended) The method of claim 8, wherein the method further comprises sorting the document amongst the plurality of previous documents, based on the originality rating.

16. (Currently Amended) The system of claim 15, further comprising retrieving, based on the similarity index, one or more similar documents against an input document.

18. (Currently Amended) The system of claim 17, wherein the method further comprises sorting the document amongst the plurality of previous documents, based on the originality rating.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for comparison of experiment reports, and journals to detect and prevent plagiarised documents from being published on a publication platform: comparing the domain label of the document with the domain label of one or more previous documents to identify one or more documents with an identical domain label; calculating a similarity score against the one or more documents with the identical domain label;  and identifying the duplicate document submission based on the calculated similarity score wherein identifying the duplicate document submission is based upon the determination of at least one document of the one or more previous documents with the identical domain label being within a predefined threshold.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for comparison of experiment reports, and journals to detect and prevent plagiarised documents from being published on a publication platform.


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Balabine (US 20190042568) teaches generating document indexes from a document and confidence scores and proximity scores for terms in said indexes to determine data domains for a document, does not teach determining and comparing document domain labels, determining similarity scores using the domain labels, or identifying duplicate documents using the similarity scores (paragraph 0016, figure 1); 
	Medelyan (US 20140074860) teaches identifying an ambiguous concept in a document, determining labels for the terms comprising the concept, and disambiguating the concept using determined similarity values for the labels to a knowledgebase, does not teach determining and comparing document domain labels to an ontology, determining similarity scores using the domain labels, or identifying duplicate documents using the similarity scores (paragraphs 0003-0004, 0016-0020 figure 1A);
	Thirumalai et al (US 8,046,372) teaches determining duplicate documents by generating tokens from a document, matching against a token index to find candidate duplicate documents and scores for said candidates, and filtering using said scores and a threshold to determine of any 
	Fu et al, “WASTK: A Weighted Abstract Syntax Tree Kernel Method for Source Code Plagiarism Detection,“ describes creating a syntax tree from source code and weights are calculated for subtrees using TF-IDF calculations for each word, and similarity between trees for different documents is determined, does not teach determining and comparing document domain labels to an ontology, determining similarity scores using the domain labels, or identifying duplicate documents using the similarity scores (section 3 pages 2-5); and 
	Osman et al, “Plagiarism Detection Using Graph-based Representation,” describes breaking a paper into constituent sentences and making a graph of said sentences and terms in said sentences, constructing topic nodes and concept nodes from said terms, and detecting plagiarism in academic papers by determining similarity between said sentences and nodes, does not teach determining and comparing document domain labels to an ontology, determining similarity scores using the domain labels, or identifying duplicate documents using the similarity scores (section 3 page 3, section 5 pages 4).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/12/21